               Case 3:19-cr-00621-EMC Document 54 Filed 07/28/20 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 COLIN SAMPSON (CABN 249784)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7020
 7        FAX: (415) 436-7009
          Colin.Sampson@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                       ) NO. 19-00621 EMC
                                                     )
14           Plaintiff,                              ) NOTICE OF DISMISSAL OF SUPERSEDING
                                                     ) INFORMATION
15      v.                                           )
                                                     )
16   AHMAD ABOUAMMO,                                 )
     ALI ALZABARAH, and                              )
17   AHMED ALMUTAIRI,                                )
           a/k/a Ahmed Aljbreen,                     )
18                                                   )
             Defendants.                             )
19                                                   )

20           With leave of the Court, and pursuant to Federal Rule of Criminal Procedure 48(a) and 18 U.S.C.
21 §§ 3288 and 3289, the United States Attorney for the Northern District of California dismisses the

22 Superseding Information (Dkt. No. 42) against Defendants Ahmad Abouammo, Ali Alzabarah, and

23 Ahmed Almutairi, without prejudice.

24 DATED: July 28, 2020.                                        Respectfully submitted,
25                                                              DAVID L. ANDERSON
                                                                United States Attorney
26

27                                                              /s/ Hallie Hoffman
                                                                HALLIE HOFFMAN
28                                                              Chief, Criminal Division
     NOTICE OF DISMISSAL OF INFORMATION,
     No. CR 19-00621-EMC                                                              v. 7/10/2018
            Case 3:19-cr-00621-EMC Document 54 Filed 07/28/20 Page 2 of 2




 1        Leave is granted to the government to dismiss the Superseding Information against Ahmad

 2 Abouammo, Ali Alzabarah, and Ahmed Almutairi.

 3

 4

 5 Date: July 28, 2020                                      _________________________________
                                                            HON. EDWARD M. CHEN
 6                                                          United States District Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     NOTICE OF DISMISSAL OF INFORMATION,
     No. CR 19-00621-EMC                                                         v. 7/10/2018
